Terral, J.,
delivered the opinion of the court.
This is an action of replevin for something over one thousand cypress cross-ties of the value of twenty-six cents a tie. The plaintiff, Lesser, claimed the ties through Little, who cut them from the lands of Sheldon and they were held by Dame as Sheldon’s agent.
The land 'from which the ties were cut was then in the possession of Reynolds, who had a written contract of purchase from Sheldon, in which contract it was stipulated that he, Reynolds, would not cut any timber except for firewood and repairs on the place. Notwithstanding this stipulation on the part of Reynolds, he authorized Little to cut the ties upon a promise to pay a stumpage of five cents per tie,, and the plaintiff, Lesser, advanced to Little money and supplies for the getting out of the ties, and Lesser’s contention is that he and Little ■ were acting in good faith, and that they should not lose the value of the labor bestowed in the manufacture of the cross-ties, but should'pay only the stumpage, some five cents apiece. The defendant recovered through the operation of a peremptory instruction.
We think it clear that if Reynolds had cut the ties in violation of his contract he would have acquired no title to the ties cut by him, and we think it also clear that he could confer on Little no greater right than he possessed.

The riding of the circuit court is affirmed.